8 F.3d 71
303 U.S.App.D.C. 418
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Robert R. BELL, et al., Appellants,v.COLONIAL PARKING, INC., Appellee.
No. 92-7214.
United States Court of Appeals, District of Columbia Circuit.
Oct. 13, 1993.

Before:  MIKVA, Chief Judge, WALD, and GINSBURG, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia, on the briefs of counsel, and on oral argument.   The court is satisfied that appropriate disposition of the case does not call for further opinion.   See D.C.Cir.R. 14(c).


2
We affirm the summary judgment of the district court:  the appellants fail to show that Colonial Parking owed a duty of reasonable care to Robert Bell that would make it liable for Mr. Bell's injuries.   See McKethean v. Washington Metropolitan Area Transit Auth., 588 A.2d 708 (D.C.1991);  District of Columbia v. Doe, 542 A.2d 30 (D.C.1987).


3
ORDERED and ADJUDGED that the summary judgment from which this appeal has been taken be affirmed.


4
The clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir. Rule 15(b)(2).